Leonard E. Neilson APROFESSIONALCORPORATION LEONARDE.NEILSON 8160SouthHighlandDrive,Suite 104 AttorneyatLaw Sandy,Utah84093 Telephone:(801)733-0800 Fax:(801)733-0808 E-mail:LNeilsonLaw@aol.com July 29, 2010 Securities and Exchange Commission Division of Corporation Finance Attn:Mark C. Shannon, Branch Chief treet, NE Washington, D.C. 20549-7010 Filed Via Edgar Re: Trans Energy, Inc. SEC File No. 000-23530 Response to Comment Letter dated July 15, 2010 Dear Mr. Shannon: Please be informed that this office represents Trans Energy, Inc. (the “Company”).This letter is being submitted pursuant to my recent telephone conversation with Jennifer O’Brien of the Commission Staff concerning the Company and the outstanding comment letter from the Commission. The Company has notified me that it is working with its consulting engineers and accountants to respond to the respective comments in your letter.However, the Company believes that it will not be able to complete an adequate response within the time period referenced in your letter.Accordingly, the Company hereby requests that it be given an additional ten (10) business day to finalize its response. If you have any questions or require additional information concerning the Company’s response, please contact me at your convenience. Sincerely, /S/ Leonard E. Neilson Leonard E. Neilson, Attorney At Law, P.C. :ae CC:Trans Energy, Inc.
